Citation Nr: 0613695	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-22 591	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.

3.  Entitlement to service connection for a thoracic spine 
disorder.

4.  Entitlement to service connection for a cervical spine 
disorder.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as irritable Bowel syndrome (IBS), 
including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1980 to May 1995.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision by the Salt Lake City Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The June 2003 
rating decision addressed additional matters.  The veteran's 
July 2003 notice of disagreement limited his appeal to the 
issues stated on the preceding page.

The issues of entitlement to service connection for a 
psychiatric disorder other than PTSD and for a 
gastrointestinal disorder are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if any action on his part is 
required.


FINDINGS OF FACT

1.  The veteran does not currently have PTSD.

2.  A thoracic or cervical spine disorder was not manifested 
during the veteran's active service; arthritis of the 
thoracic or cervical spine was not manifested in the first 
postservice year; and any current thoracic or cervical spine 
disability is not shown to be related to service or to an 
injury therein.

3.  There is no competent evidence that any tinnitus the 
veteran has is related to his active service.



CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304(f) (2005).

2.  Service connection for thoracic and cervical spine 
disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

3.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via January 2003 letter (prior to the initial adjudication of 
these matters), the veteran was informed of the evidence and 
information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of his 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  The January 
2003 letter informed the veteran that he should submit any 
medical evidence pertinent to his claim.  While the veteran 
did not receive any notice regarding ratings of service 
connected disabilities or effective dates of awards 
(Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
decision below denies (and does not grant) service 
connection; neither the rating of a disability nor the 
effective date of an award is a matter for consideration.  
Hence, the veteran is not prejudiced by the lack of such 
notice.

The veteran's service medical records are associated with the 
claims file, as are VA examination reports and treatment 
records.  He has undergone VA examinations for the 
disabilities at issue herein.  While the VA joints 
examination did not address the etiology of his cervical and 
thoracic disabilities, as there is no evidence that he 
suffered an injury, disease or event in service related to a 
thoracic or cervical spine disability, an examination for a 
medical opinion regarding a possible relationship between the 
spine disorders and the veteran's military service is not 
necessary.  38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 
Vet. App. 512 (2004).  The veteran has not identified any 
further pertinent evidence that remains outstanding.  VA's 
duties to notify and assist are met.  Accordingly, the Board 
will address the merits of these claims.  

Factual background

A December 1987 service medical record reveals that the 
veteran complained of being involved in many emotional 
stressful situations resulting in an upset stomach.  The 
diagnosis was situational stress.  His remaining service 
medical records contain no complaints or diagnoses of any of 
the conditions (PTSD, spine disorders, tinnitus) at issue 
herein.  The record does not include a service separation 
examination report.  The veteran apparently was scheduled for 
VA examinations at the time of service discharge.

On June 1995 VA general medical examination, the veteran 
indicated he had had the usual childhood diseases.  
Examination of the ears, eyes, nose and throat revealed that 
vision and hearing were stable and apparently normal.  
Examination of the ears revealed that the tympanic membranes 
were intact with no gross impairment of hearing.  Examination 
of the back and extremities revealed no "abnormalities of 
note".  On VA joints examination in June 1995 there was no 
mention of cervical or thoracic complaints or findings.

On Persian Gulf protocol medical examination in December 
2002, the veteran indicated that he had tinnitus and also 
complained of a generalized joint pain in the neck and the 
lower back.  Examination revealed that he had full range of 
motion of the spine but mild tenderness from T5-T8.  The 
impressions included tinnitus cause unknown, and joint pain.

In February 2003 the veteran submitted evidence concerning 
stressors that he related to PTSD.

On April 2003 VA mental disorders examination the examiner 
indicated that the claims file was reviewed and the veteran 
was interviewed for over an hour.  The veteran indicated that 
his numerous pain issues had become chronic, and that the 
pain was causing discomfort all day.  His mood had dropped 
and he was more isolated.  He indicated that he witnessed a 
few traumatic incidents, including chemical sirens going off, 
and bomb threat signals that had gone off.  When these 
threats occurred, guards would enter his tent and begin 
hitting the floor with the rifles and scream warnings of bomb 
and chemical threats.  The veteran indicated that he had 
difficulty falling asleep and that he was up every 2 to 3 
hours.  He stated that he had become more irritable since the 
Gulf War, but that he had not had any fights or verbal 
confrontations.  He indicated that he had been depressed over 
the last year.  The Axis I diagnoses included anxiety 
disorder, not otherwise specified, major depressive disorder 
due to general medical condition, and anxiety.  The Axis IV 
stressors included chronic pain, depression, and school.  The 
examiner commented as follows: 

The patient qualifies for the diagnosis 
of anxiety disorder NOS because he has 
multiple symptoms of post-traumatic 
stress disorder, but these are not 
significant enough to cause him 
significant psychosocial impairment.  His 
symptoms include flashbacks in the form 
of dreams, intrusive thoughts, and 
triggers, avoidance symptoms in the form 
of avoidance of books and movies about 
war and conversations about war, and 
arousal symptoms in terms of sleep 
disturbance, mild irritability, startle 
reaction, some hypervigilance in public, 
and difficulty concentrating.  However 
none of these are significant enough to 
prevent him from socializing, [or] 
attend[ing] school or work.  He also has 
a major depression.  This major 
depression is due to his chronic pain 
problems and also to his anxiety 
disorder, NOS.  His depression involves 
low mood, sleep problem, loss of interest 
in outdoor activities, lower energy, poor 
concentration, mild fluctuation in 
weight, and suicidal ideation, but no 
plan or intent.  

On April 2003 VA joints examination, the veteran reported 
that he had intermittent pain over the upper thoracic spine 
with onset one-year prior.  He indicated that the pain was 
aggravated by walking three blocks or more and by prolonged 
standing.  As for the cervical spine, the veteran developed 
stiffness in his neck with the onset one-year prior.  It was 
noted that there was no history of radiculopathy to either 
upper extremity and no sensory changes claimed in either 
upper extremity.  Examination of the thoracic spine revealed 
mild tenderness.  Examination of the cervical spine revealed 
minimal palpable tenderness over the lower strap muscles 
bilaterally.  The assessment included thoracic spine strain 
syndrome with intermittent interscapular pain without any 
palpable spasm, with minimally reduced range of motion of the 
thoracolumbar spine without any radiculopathy and with intact 
sensory perception over the buttocks and down each lower 
extremity.  Another assessment included cervical spine strain 
syndrome with intermittent pain without any palpable spasm, 
with normal range of motion but with the onset of pain only 
at the extremes without any radiculopathy.

On May 2003 VA audiological evaluation the veteran claimed a 
progressive bilateral hearing loss for 1 1/2 years prior.  He 
reported military noise exposure to aircraft, tanks, 
industrial equipment and carpentry for over 15 years, as well 
as small arms fire.  He denied any civilian occupational or 
recreational noise exposure.  He reported a periodic, but 
very frequent medium loud ringing tinnitus in both ears for 
1 to 1 1/2 years prior.  An audiogram showed hearing within 
normal limits bilaterally.  The diagnosis portion noted that 
the veteran's "organic hearing sensitivity" was hearing 
within normal limits by VA standards bilaterally.  The 
examiner then went on to comment as follows:

The C file was reviewed.  Results of the 
audio indicate that the veteran has 
hearing within normal limits bilaterally.  
Therefore, no hearing loss was sustained 
as a result of his military service.  
Review of the C-file indicates that there 
were no significant threshold shifts from 
the earliest test found 1-16-80 to the 
latest one found 5-26-92.  Therefore, it 
is also not likely that the veteran's 
tinnitus is related to his military 
service.

VA thoracic spine X-rays in June 2003 revealed mild 
degenerative disc disease of the thoracic spine.  Cervical 
spine X-rays in June 2003 also showed mild degenerative 
changes.

In his July 2003 notice of disagreement, the veteran 
indicated that he was a structural technician (carpenter) for 
10  of his 15 years of active duty.  His duties included 
bending and stooping while carrying heavy loads with his arms 
and on his shoulders, especially when lifting equipment, 
tools and materials well above his head and shoulders.  
During normal peacetime such tasks would range from 
15 minutes to 8 hours.  During Desert Storm he engaged in 
such tasks 12 to 14 hours a day.  There were several times 
during his last five years of active duty when he felt back 
pain, but didn't seek a physician thinking it was inherent to 
his occupation.  He indicated that he experienced extreme 
pain in his thoracic and cervical areas upon sitting longer 
than 30 minutes or walking longer than 15 minutes.

As for tinnitus, the veteran stated that his occupation as a 
structural technician for 10 years exposed him to all types 
of noises from industrial woodworking, construction, and 
heavy vehicles.  During the prior two years he had 
experienced ringing in both ears and had difficulty settling 
down to sleep at night.  During his Desert Storm service he 
lived within earshot of aircraft that were constantly flying 
sorties.  At night time it was very difficult to sleep.

Legal criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Where a veteran served for at least 90 days during a period 
of war and certain chronic diseases, such as arthritis, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309(a).  Service connection may also be 
granted for a disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

In the absence of proof of a present disability there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

Analysis

The threshold question in the matter of entitlement to 
service connection for PTSD, is whether the veteran, in fact, 
has such disability.  See 38 C.F.R. § 3.304 (f).  An April 
2003 VA mental disorders examiner did indicate that the 
veteran had some PTSD symptoms.  However, PTSD was not 
diagnosed; i.e., it was not listed as an Axis I diagnosis.  
In fact, there is no competent (medical) evidence showing a 
diagnosis of PTSD.  As a layperson, the veteran lacks the 
expertise to establish a diagnosis of PTSD by his own 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, (1992).  
As noted above, without a medical diagnosis of the disability 
for which service connection is sought, there is no valid 
claim of service connection.  See Brammer, supra.  
Accordingly this claim must be denied.

With respect to the issues of entitlement to service 
connection for a thoracic and cervical spine disabilities, 
the veteran's service medical records are negative for any 
complaints, finding, or diagnosis pertaining to such 
disorders.  Notably, in his July 2003 notice of disagreement 
the veteran indicated that he did not seek treatment for 
these disabilities in service.  While June 2003 X-rays 
revealed degenerative changes of the cervical and thoracic 
spine, the first medical evidence of such disability is many 
years after the veteran's discharge from service 
(contraindicating application of the presumptive provisions 
of 38 U.S.C.A. § 1112), and there is no competent (medical) 
evidence suggesting such disability might be related to 
service.  Significantly, the veteran's service medical 
records do not reflect cervical or thoracic injury in 
service, and no specific such injury has been alleged.  While 
the veteran appears to be alleging that his cervical and 
thoracic spine disabilities resulted from extensive use due 
to his duties in service, there is no competent evidence 
(medical opinion) to that effect, and the veteran lacks 
competence to establish nexus by his own opinion.   See 
Espiritu, supra.  

In short, a cervical or thoracic spine disability was not 
manifested in service or in the first postservice year, 
cervical or thoracic injury in service is not show, and the 
medical evidence of record is negative for an opinion that 
the veteran's current thoracic or cervical spine disabilities 
may be related to his military service.  The preponderance of 
the evidence is against these claims, and they must be 
denied.

Finally, the veteran's service medical records contain no 
mention of tinnitus.  While the May 2003 VA audiological 
examination does reflect a diagnosis of tinnitus, the 
evidence of record is negative for any medical opinion that 
such tinnitus is related to the veteran's military service.  
In fact, the examiner specifically opined that the veteran's 
tinnitus was not likely related to his service.  The 
preponderance of the evidence is against this claim also, and 
it also must be denied.


ORDER

Service connection for PTSD is denied.

Service connection for a thoracic spine disorder is denied.

Service connection for a cervical spine disorder is denied.

Service connection for tinnitus is denied.


REMAND

As for the issue of entitlement to service connection for 
psychiatric disability other than PTSD, the Board notes that 
the April 2003 VA examiner indicated that some of the 
veteran's depression was related to his "chronic pain 
problems."  Service connection has been established for right 
ankle disability and right shoulder disability, and the 
examiner's comments raise the possibility of secondary 
service connection for the diagnosed psychiatric disability.  
A VA psychiatric examination is necessary to resolve the 
medical questions that must be addressed in adjudicating such 
theory of entitlement.  

As for the issue of entitlement to service connection for 
chronic gastrointestinal diarrhea, including as due to an 
undiagnosed illness, service medical records (including in 
September 1981, February 1983, March 1984, October 1984, and 
December 1987) reflect that the veteran had gastrointestinal 
complaints (upset stomach, nausea, diarrhea, vomiting) with 
assessments including viral syndrome and gastroenteritis.  On 
April 2003 VA general medical examination, the veteran 
indicated (regarding his complaints of diarrhea) that such 
symptoms were of approximately 1 1/2 years duration.  The 
episodes consisted of diarrhea occurring 2 to 3 times per 
week.  After the bowel movement returned to a normal state, 
the veteran continued to have some bloating in the lower 
abdominal region.  Occasionally, there was a small amount of 
bright red blood on toilet tissue.  The veteran's weight had 
been stable for the past 4 or 5 years, and he generally had 
been feeling quite well.  Physical examination of the abdomen 
revealed a mild general distention.  There was mild 
tenderness on palpation in both lower abdominal quadrants, 
but no masses or organomegaly.  Bowel sounds appeared 
hypoactive.  There were no masses palpable on digital 
examination.  The clinical assessment was rule out certain 
disabilities, including irritable bowel syndrome.

A June 2003 VA barium enema revealed an impression of 
unremarkable double contrast barium enema to the level of the 
cecum.

In his July 2003 notice of disagreement the veteran indicated 
that while stationed in the Persian Gulf area he consumed 
that was "fertilized by local indigenous human waste".  He 
indicated that in prior two years he continued to experience 
gastrointestinal gas and gurgling after eating a 
substantially hardy meal.  He also indicated that he had 
problems defecating, and had had diarrhea 2 to 3 times per 
week.

The veteran essentially maintains, at least in part (as 
evinced by the November 2005 appellant's brief), that his 
gastrointestinal disorder is a manifestation of an 
undiagnosed illness resulting from Gulf War service.  
Significantly, the clinical assessment on April 2003 VA 
examination was rule out certain disabilities, including 
irritable bowel syndrome.  This does not appear to have been 
done.

Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  These may include, but are 
not limited to, muscle pain, joint pain, neurologic signs or 
symptoms, and symptoms involving the respiratory system.  
38 C.F.R. § 3.317(b).  Qualifying chronic disabilities 
include certain medically unexplained chronic multisymptom 
illnesses defined by a cluster of signs or symptoms.  38 
C.F.R. § 3.317(a).  The chronic disability must have 
manifested either during active military, naval, or air 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006, and must not be attributed 
to any known clinical diagnosis by history, physical 
examination, or laboratory tests.  Objective indications of a 
chronic disability include both "signs," in the medical sense 
of objective evidence perceptible to an examining physician, 
and other, non-medical indicators that are capable of 
independent verification.

In June 2003, the Persian Gulf War illness provisions were 
amended, effective March 1, 2002.  In pertinent part, the new 
law provides that, in addition to certain chronic 
disabilities from undiagnosed illness, service connection may 
also be given for medically unexplained chronic multisymptom 
illness (such as irritable bowel syndrome) that is defined by 
a cluster of signs and symptoms, as well as for any diagnosed 
illness that the VA Secretary determines by regulation 
warrants a presumption of service connection.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.  An examination to clarify whether a 
diagnosis of irritable bowel syndrome or other 
gastrointestinal disorder is warranted is indicated.

Accordingly, the case is REMANDED for the following action:

1.  In light of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the 
RO should provide the veteran appropriate 
notice as to the rating of 
gastrointestinal and psychiatric 
disorders and effective dates of awards.

2.  The RO should arrange for the veteran 
to be examined by a psychiatrist.  His 
claims file must be reviewed by the 
examiner, and any indicated studies must 
be completed.  The examiner should opine 
whether it is at least as likely as not 
that any current psychiatric disorder is 
related to the veteran's military service 
or is proximately due to, or aggravated 
by (and if so, to what degree, i.e., 
identifying the specific pathology and 
associated impairment due to aggravation) 
his service-connected right ankle and/or 
right shoulder disabilities.  The 
examiner should explain the rationale for 
all opinions given.

3.  The RO should also arrange for the 
veteran to be afforded a VA examination 
by a physician experienced in diagnosis 
and treatment of gastrointestinal 
illnesses and undiagnosed illnesses.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  The examiner should 
determine whether the veteran has chronic 
disability(ies) manifested by a stomach 
disorder, and if so, whether such 
disability is consistent with a clinical 
diagnosis of irritable bowel syndrome 
(IBS) or is due to an undiagnosed 
illness(es).  If any symptoms of the 
veteran's claimed stomach disorder are 
attributed to a known clinical diagnosis, 
the examiner should opine whether it is 
at least as likely as not (i.e., to a 
probability of 50 percent or greater) 
that the disability was incurred during 
service or is otherwise related to 
service.

4.  The RO should then review the claims 
of entitlement to service connection for 
a psychiatric disability other than PTSD 
and for a gastrointestinal disorder, 
including as due to an undiagnosed 
illness.  If either remains denied, the 
veteran and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case, and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


